
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


JEFFERIES GROUP, INC.
520 Madison Avenue
New York, New York 10022   KEY CAPITAL CORPORATION
127 Public Square
Cleveland, Ohio 44114   OPY CREDIT CORP.
300 Madison Avenue
New York, New York 10017

February 7, 2011

COMMITMENT LETTER

Kratos Defense & Security Solutions, Inc.
4820 Eastgate Mall
San Diego, California 92121

Attention:   Eric DeMarco     President and Chief Executive Officer Re:   Herley
Industries, Inc.

Ladies and Gentlemen:

        You have advised Jefferies Group, Inc. ("Jefferies"), Key Capital
Corporation ("Key") and OPY Credit Corp. ("Oppenheimer", and together with
Jefferies and Key, the "Commitment Parties", "we" or "us") that Kratos Defense &
Security Solutions, Inc., a Delaware corporation (the "Acquiror" or "you"),
intends to, indirectly, acquire (the "Acquisition") all of the issued and
outstanding capital stock of Herley Industries, Inc., a Delaware corporation
(the "Target" and, together with its subsidiaries, the "Acquired Business"),
from the shareholders of the Target (collectively, the "Seller") and to
refinance (together with any applicable prepayment premium or fee, with the
commitments thereunder being terminated, and all guarantees and security in
respect thereof being released) approximately $13.0 million of existing debt
(the "Existing Debt") of the Acquired Business (the "Refinancing"). We
understand that the Acquisition is expected to include a tender offer (the
"Tender Offer") for all of the issued and outstanding shares of capital stock of
Target (the "Shares") and will be effected by means of a merger (the "Merger")
of a newly-formed indirect wholly owned domestic subsidiary ("AcquisitionCo") of
the Acquiror with and into the Target with the Target being the surviving entity
of such merger. Capitalized terms used but not defined herein and defined in any
exhibit hereto have the meanings assigned to them in such exhibit.

        You have advised us that the total purchase price for the Acquisition
(including related fees, commissions and expenses and the Refinancing) (the
"Purchase Price") will be approximately $315.8 million, and that the Purchase
Price will be financed with:

          (i)  the issuance and sale (the "Notes Offering") of senior secured
notes (the "Notes") by a newly-formed direct wholly owned domestic subsidiary
("AcquisitionCo Parent") of the Acquiror and the direct parent of AcquisitionCo,
yielding gross proceeds of $307.5 million (which amount will be reduced on a
dollar-for-dollar basis by the amount of net proceeds, if any, raised in the
Acquiror's contemplated equity offering of its shares of common stock (the
"Equity Offering"),

         (ii)  approximately $5.0 million of borrowings (the "Revolver
Borrowings") under the Credit Agreement (as defined in that certain Indenture,
dated as of May 19, 2010 (the "Existing Indenture"), among you, the guarantors
parties thereto and Wilmington Trust FSB, as trustee and collateral agent),
which will be contributed by the Acquiror to AcquisitionCo Parent (the "Revolver
Proceeds Contribution"), and

        (iii)  to the extent the Acquiror completes the Equity Offering, the net
proceeds of the Equity Offering, which we expect to be in the amount of
approximately $40.0 million, will be contributed by the Acquiror, together with
unrestricted cash on hand of the Acquiror in an amount equal to (A) if at least
$40.0 million in net proceeds is raised from the Equity Offering, $3.3 million
and (B) if at least $40.0 million in net proceeds is not raised from the Equity
Offering, $4.8 million, to AcquisitionCo Parent (the "Acquiror Cash
Contribution" and, together with the Revolver Proceeds

--------------------------------------------------------------------------------






Contribution, the "Contributions"). The cash so contributed pursuant to the
Acquiror Cash Contribution is referred to hereinafter as the "Acquiror Cash".

The indenture that will govern the Notes will require that (x) promptly
following the earlier to occur of (1) the Merger and (2) the consummation of the
Escrow Redemption (as defined in Exhibit A hereto), AcquisitionCo Parent will
merge (the "Second Merger") with and into the Acquiror such that the Acquiror
will be the surviving entity of the Second Merger and the issuer of the Notes
with Target as its direct wholly owned subsidiary and (y) contemporaneous with
the Second Merger, the Acquiror will mandatorily exchange (the "Notes Exchange")
the Notes for 10% Senior Secured Notes due 2017 (the "Exchange Notes") that will
be issued by it under the Existing Indenture in an aggregate principal amount
equal to the Notes then outstanding.

        The transaction described in clause (i) of the preceding paragraph is
referred to as the "Debt Financing" and, together with the Acquisition, Tender
Offer, the Merger, the Revolver Borrowings, the Refinancing, the Contributions,
the Second Merger, the Notes Exchange and the payment of all related fees,
commissions and expenses are collectively referred to as the "Transactions." You
and your affiliates and the Target and its affiliates are referred to herein as
the "Company." The anticipated sources and uses for the financing of the
Transactions are as set forth on Annex A hereto. As used in this Commitment
Letter and the other Debt Financing Letters (as defined below), the words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation."

        1.    The Commitments.    

        Each of Jefferies, Key and Oppenheimer is pleased to inform you that it
hereby commits, severally and not jointly, directly or through one or more of
its affiliates, to purchase 80.0%, 10.0% and 10.0%, respectively, of the Notes,
having the terms set forth in Exhibit A hereto.

        It is expressly understood and acknowledged that Jefferies, Key and
Oppenheimer are not and shall not be deemed for any purpose to be acting as an
agent, joint venturer or partner of one another and that none of Jefferies, Key
or Oppenheimer assumes responsibility, express or implied, for any actions or
omissions of, or the performance of services by, the others in connection with
the Transaction or otherwise. For the avoidance of doubt, the respective
Commitments of Jefferies, Key and Oppenheimer hereunder shall be several (and
not joint and several) in all respects.

        The commitments described in this Section 1 are collectively referred to
herein as the "Commitments." Our respective Commitments are, in each case, on
the terms and subject to (i) the conditions set forth in this letter (including
the exhibits, schedules and annexes hereto, collectively, this "Commitment
Letter") and (ii) the execution and delivery of the fee letter, dated as of the
date hereof (the "Fee Letter") among you and us and the engagement letter, dated
as of the date hereof (including any exhibits, schedules and annexes thereto,
collectively, the "Engagement Letter" and, together with this Commitment Letter
and the Fee Letter, the "Debt Financing Letters"), among you, Jefferies &
Company, Inc. ("Jefco"), KeyBanc Capital Markets Inc. ("KeyBanc") and
Oppenheimer & Co. Inc. ("OpCo"). Notwithstanding anything to the contrary in any
Debt Financing Letter, the terms of this Commitment Letter are intended as a
summary of the material provisions of the documents governing the Notes
Offering, but do not include all of the terms, conditions, covenants,
representations, warranties, default clauses and other provisions that will be
contained in the definitive documents relating to the Debt Financing, which
shall be prepared by our counsel (collectively, the "Definitive Debt
Documents"); provided, that the Definitive Debt Documents shall not contain any
conditions precedent to the purchase of the Notes by us other than those
contained in this Commitment Letter (including Exhibit B hereto). Those matters
that are not covered or made clear in the Debt Financing Letters are subject to
mutual agreement of the parties hereto. No party hereto has been authorized by
us to make any oral or written statements or representations that are
inconsistent with the Debt Financing Letters.

2

--------------------------------------------------------------------------------



        2.    Titles and Roles.    As consideration for our respective
Commitments, you hereby agree that:

        (a)   You hereby retain and will cause your affiliates (including
AcquisitionCo Parent) to retain:

          (i)  Jefco, KeyBanc and OpCo to act in their respective capacities and
in connection with the matters set forth in the Engagement Letter, and

         (ii)  Jefferies or its designee to act as the sole book-runner and sole
lead arranger and KeyBanc, OpCo, or their respective designees, to act as
co-managers, in each case, for you and your affiliates (including AcquisitionCo
Parent) in connection with the Notes Offering, and Jefferies or its designee to
act as the sole administrative agent, sole collateral agent, sole book-runner,
sole lead arranger and sole syndication agent and KeyBanc, OpCo, or their
respective designees, to act as co-managers, in each case, for you and your
affiliates in connection with any other debt financing (other than, so long as
the maximum aggregate amount of credit extensions that can be incurred by the
Acquiror or any of its subsidiaries thereunder does not exceed $35.0 million
unless our (and our affiliates') respective Commitments and the aggregate
principal of any Notes held by us (and our affiliates) have been reduced to zero
dollars in the aggregate, the Credit Agreement) not covered by clause (i) above,
any portion of the proceeds of which is applied, directly or indirectly, to
finance (x) any portion of the purchase price to be paid in connection with the
Acquisition (or any alternative transaction pursuant to which you or any of your
respective affiliates acquires direct or indirect control of the Target) or
(y) any indebtedness incurred, issued or assumed in connection therewith.

        (b)   No other titles shall be awarded and no compensation (other than
that expressly contemplated by the Debt Financing Letters) shall be paid in
connection with the Notes Offering. To the extent any such titles are awarded
with Jefferies' consent, Jefferies' and Jefco shall have "left" placement in all
marketing materials and other documentation used in connection with the Notes
Offering.

        Without limiting the foregoing, neither you nor any of your subsidiaries
shall, directly or indirectly, contact or use any other financial institution or
other source of capital in connection with any financing referred to in
Section 2(a) above.

        3.    Conditions Precedent.    Our purchase of the Notes is conditioned
upon satisfaction of each of the following conditions: (i) there shall not have
been any event, development, change, occurrence or circumstance since August 1,
2010 (i.e., the date of the most recent audited financial statements of the
Acquired Business) that, either individually or in the aggregate, has caused or
could reasonably be expected to cause a Material Adverse Effect (as defined in
Exhibit B hereto); and (ii) the other conditions set forth in Exhibit B to this
Commitment Letter shall have been satisfied.

        4.    Syndication.    

        (a)   We reserve the right, at any time prior to or after execution of
the definitive documentation for the Notes Offering, to syndicate all or part of
our respective Commitments to third parties identified by Jefferies in
consultation with you (collectively, including the proposed purchasers of the
Notes in the Notes Offering, the "Investors"). We agree that we will not be
released from our respective Commitments hereunder in connection with
syndication to any Investor unless (A) such Investor has entered into an
amendment or joinder with respect to this Commitment Letter committing to
purchase a portion of the Notes or (B) such Investor shall have entered into the
applicable Definitive Debt Documents (including, without limitation, by entry
into an assignment and assumption agreement) committing to purchase a portion of
the Notes (in which case our respective Commitments hereunder shall be reduced
on a pro rata basis at such time by an amount equal to the commitment assumed by
such Investor). Until, our (and our affiliates') respective Commitments and the
aggregate

3

--------------------------------------------------------------------------------




principal of any Notes held by us (and our affiliates) is reduced to zero
dollars in the aggregate, Jefferies will exclusively manage all aspects of any
syndication or assumption of any Commitment and any syndication or resale of the
Notes in consultation with you, including decisions as to the selection of
prospective Investors to be approached, when they will be approached, when their
commitments will be accepted, which prospective Investors will participate, the
allocation of the commitments among the Investors, and the amount and
distribution of fees. Any syndication or resale of the Notes, whether prior to
or after the Acquisition, shall only include Notes (or portions thereof) held by
us and our respective affiliates on a pro rata basis (based on the principal
amount of Notes held by each Commitment Party and its affiliates), in an
aggregate principal amount equal to the principal amount of the Notes purchased
by such Investor. If any Commitment Party or any of its affiliates shall sell
its Commitment, any of its Notes or a participation in its Commitment or any
such Note (other than to any of their respective affiliates) in violation of the
foregoing, such Commitment Party shall assume Commitments or purchase Notes, as
the case may be, from each other Commitment Party and such other Commitment
Party's affiliates to the extent necessary to give effect to the foregoing. To
assist Jefferies in its syndication efforts and the Notes Offering, you agree to
prepare and provide (and to use your reasonable efforts to cause the Acquired
Business to prepare and provide) promptly to us all customary information with
respect to the Company, the Transactions and the other transactions contemplated
hereby, including such Projections (defined below) as Jefferies may reasonably
request in connection with the syndication of our respective Commitments;
provided that, following the consummation of the Acquisition, you shall cause
the Acquired Business to prepare and provide us with such information.

        (b)   Jefferies intends to commence its syndication efforts and the
Notes Offering promptly upon execution of this Commitment Letter, and you agree
to assist Jefferies actively (and, in all events, using your reasonable efforts)
in completing the Notes Offering and in reducing our (and our affiliates')
Commitments and the aggregate principal of any Notes held by us and our
affiliates to zero dollars in the aggregate. Such assistance shall include:

          (i)  your using reasonable efforts to ensure that Jefferies' efforts
benefit materially from your existing lending and investment banking
relationships,

         (ii)  direct contact between your senior management, representatives
and advisors and, on the one hand, and the senior management representatives and
advisors of the proposed Investors, on the other hand (and (x) prior to the
consummation of the Acquisition, your using reasonable efforts to cause, and
(y) thereafter, to cause direct contact between senior management,
representatives and advisors of the Acquired Business and the proposed Investors
on the one hand, and the senior management representatives and advisors of the
proposed Investors, on the other hand),

        (iii)  your assistance (and (x) prior to the consummation of the
Acquisition, your using reasonable efforts to cause, and (y) thereafter, to
cause the Acquired Business to assist) in the preparation of an offering
memorandum (an "Offering Memorandum") for the Notes Offering, and other
marketing materials to be used in connection with the Notes Offering (together
with all Offering Memoranda, the "Materials"),

        (iv)  the provision to us of copies of any due diligence reports or
memoranda prepared at your direction or any of your affiliates by legal,
accounting, tax or other third party advisors in connection with the
Acquisition, subject to (x) the delivery by us to you of customary
non-disclosure and non-reliance agreements as shall be reasonably requested and
(y) such due diligence report or memoranda not being the subject of
attorney-client privilege, and

         (v)  the hosting, with us, of meetings with prospective Investors at
such times and in such places as Jefferies' may reasonably request.

4

--------------------------------------------------------------------------------



        (c)   You agree that all Materials and Information (as defined below)
(including draft and execution versions of the Definitive Debt Documents and
draft and final offering materials relating to contemporaneous or prior
securities issuances by the Company) may be disseminated in accordance with our
standard syndication practices (including through hard copy and via one or more
internet sites (including on IntraLinks, SyndTrak or similar workspace), e-mail
or other electronic transmissions). Without limiting the foregoing, upon our
request, you shall authorize, and will use your reasonable efforts to obtain
contractual undertakings from the Acquired Business to authorize, the use of
your and its logos in connection with any such dissemination. You further agree
that, at our expense and following your approval not to be unreasonably withheld
or delayed, we may place advertisements in financial and other newspapers and
periodicals or on a home page or similar place for dissemination of information
on the Internet or worldwide web as we may choose, and circulate similar
promotional materials, after the closing of the Transactions in the form of a
"tombstone" or otherwise, containing information customarily included in such
advertisements and materials, including (i) the names of the Company and its
affiliates (or any of them), (ii) our and our affiliates' titles and roles in
connection with the Transactions, and (iii) the amount, type and closing date of
such Transactions.

        (d)   Without limiting your obligations to assist with the syndication
efforts as set forth herein, we agree that the completion of the syndication of
the Notes Offering shall not constitute a condition to our obligations to
purchase the Notes on the Closing Date.

        5.    Information.    You represent, warrant and covenant that:

        (a)   all information (including the Materials, the "Information") that
has been or will be made available to us by or on behalf of you or the Acquired
Business or any of your or its representatives is or will be, when furnished,
taken as a whole, complete and correct in all material respects,

        (b)   the Information (other than the Projections (as defined below))
shall not, when furnished or on the Closing Date, taken as a whole, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not misleading in light of the
circumstances under which such statements are made, and

        (c)   all projections and other forward-looking information that have
been or will be made available to us by or on behalf of you or the Acquired
Business or any of your or its representatives (collectively, the "Projections")
have been or will be prepared in good faith based upon (i) accounting principles
consistent with the most recent historical audited financial statements of the
Acquiror or the Acquired Business, as applicable, and (ii) assumptions that are
reasonable at the time made and at the time the related Projections are made
available to us (it being recognized that such Projections are not to be viewed
as facts and that actual results during the periods covered by the Projections
may differ from the projected results, and such differences may be material).

        You agree that, if at any time any of the representations and warranties
in the preceding sentence would be incorrect if the Information or Projections
were then being furnished and such representations and warranties were then
being made, you shall, at such time, supplement promptly such Information and/or
Projections, as the case may be, in order that such representations and
warranties will be correct under those circumstances.

        You shall be solely responsible for Information, including the contents
of all Materials. We (i) will be relying on Information and data provided by or
on behalf of you or the Acquired Business or any of your or its representatives
or otherwise available from generally recognized public sources, without having
independently verified the accuracy or completeness of the same, (ii) do not
assume responsibility for the accuracy or completeness of any such Information
and data and (iii) will not make an appraisal of your assets or liabilities or
the Acquired Business. You shall (i) furnish us with all Information and data
that we may reasonably request in connection with our activities on behalf of
you and your affiliates and (ii) provide us full access, as reasonably
requested, to your officers, directors,

5

--------------------------------------------------------------------------------




employees and professional advisors and use reasonable efforts to provide us
full access, as reasonably requested, to those of the Acquired Business;
provided that, following the consummation of the Acquisition, you shall cause
the Acquired Business to provide us full access, as reasonably requested, to
such persons or entities.

        6.    Clear Market.    You agree that, from the date hereof until the
earlier of (i) the date on which we (and our affiliates) have completed the
Notes Offering and have reduced our (and our affiliates') respective Commitments
and the aggregate principal of any Notes held by us (and our affiliates) to zero
dollars in the aggregate or (ii) the date that is the 180th day following the
Closing Date, neither you nor any of your subsidiaries will, and, following the
consummation of the Acquisition, you will not permit the Acquired Business to,
directly or indirectly, (a) syndicate, place, sell or issue, (b) attempt or
offer to syndicate, place, sell or issue, (c) announce or authorize the
announcement of the syndication, placement, sale or issuance of, or (d) engage
in discussions concerning the syndication, placement, offering, sale or issuance
of, any debt facility, or debt, equity-linked or equity security of you, any of
your subsidiaries or, following the consummation of the Acquisition, the
Acquired Business (other than the financings included in the Transactions),
including any renewals or refinancings of any existing debt facility (other than
a renewal or refinancing of the Credit Agreement, provided that the maximum
aggregate amount of credit extensions that can be incurred thereunder does not
exceed $35.0 million and such credit extensions consist solely of revolving
loans and letters of credit), without Jefferies' prior written consent, which
may be given or withheld in Jefferies' sole discretion.

        7.    Fees and Expenses.    As consideration for our respective
Commitments and our other undertakings hereunder, you hereby agree to pay or
cause to be paid to each of the Commitment Parties, Jefco, KeyBanc and OpCo for
their respective accounts, the fees, expenses and other amounts set forth in the
Debt Financing Letters.

        8.    Indemnification and Waivers.    As consideration for our
respective Commitments and our other undertakings hereunder, you agree to the
provisions with respect to indemnification, waivers and other matters contained
in Annex B hereto, which is hereby incorporated by reference in this Commitment
Letter.

        9.    Confidentiality.    This Commitment Letter is delivered to you on
the understanding that neither the existence of this Commitment Letter or any
other Debt Financing Letter nor any of their terms or substance will be
disclosed, directly or indirectly, to any other person or entity except (a) as
required by applicable law, including all applicable securities laws, or
compulsory legal process (in which case you agree, to the extent permitted by
law, to inform us promptly thereof and to cooperate with us in securing a
protective order in respect thereof), (b) to your officers, directors,
employees, attorneys, accountants and advisors on a confidential and
need-to-know basis and only in connection with the Transactions, (c) to rating
agencies in connection with their review of the Notes Offering or the Company,
(d) upon notice to the parties to this Commitment Letter, this Commitment Letter
and the existence and contents hereof (but not the Fee Letter or the contents
thereof other than the existence thereof and the contents thereof as part of
projections, pro forma information and a generic disclosure of aggregate sources
and uses to the extent customary in marketing materials and other disclosures)
may be disclosed in any prospectus or offering memoranda relating to the Notes
or in connection with any public filing requirement, and (e) this Commitment
Letter (but not any other Debt Financing Letter (other than Section 2 of the Fee
Letter)) may be disclosed to the Acquired Business and its officers, directors,
employees, attorneys, accountants and advisors, in each case on a confidential
and need-to-know basis and only in connection with the Transactions.

        Notwithstanding anything herein to the contrary, you and we (and any of
your and our respective employees, representatives or other agents) may disclose
to any and all persons, without limitation of any kind, the tax treatment and
tax structure of the transactions contemplated by the Debt Financing Letters and
all materials of any kind (including opinions or other tax analyses) that are
provided to you

6

--------------------------------------------------------------------------------




or us relating to such tax treatment and tax structure, except that (i) tax
treatment and tax structure shall not include the identity of any existing or
future party (or any affiliate of such party) to any Debt Financing Letter, and
(ii) neither you nor we shall disclose any information relating to such tax
treatment and tax structure to the extent nondisclosure is reasonably necessary
in order to comply with applicable securities laws. For this purpose, the tax
treatment of the transactions contemplated by the Debt Financing Letters is the
purported or claimed U.S. federal income tax treatment of such transactions and
the tax structure of such transactions is any fact that may be relevant to
understanding the purported or claimed U.S. federal income tax treatment of such
transactions.

        10.    Conflicts of Interest.    You acknowledge and agree that:

        (a)   each Commitment Party and/or its affiliates and subsidiaries (with
respect to such Commitment Party, its "Commitment Party Group"), in such
Commitment Party's and their respective capacities as principal or agent are
involved in a wide range of commercial banking and investment banking activities
globally (including investment advisory, asset management, research, securities
issuance, trading, and brokerage) from which conflicting interests or duties may
arise and, therefore, conflicts may arise between (i) the interests and duties
hereunder of such Commitment Party and (ii) the duties or interests or other
duties or interests of another member of its Commitment Party Group,

        (b)   each Commitment Party and any other member of its Commitment Party
Group may, at any time, (i) provide services to any other person, (ii) engage in
any transaction (on such Commitment Party's or such other member's own account
or otherwise) with respect to you or any member of the same group as you or
(iii) act in relation to any matter for any other person whose interests may be
adverse to you or any member of your group (a "Third Party"), and may retain for
such Commitment Party's or such other member's own benefit any related
remuneration or profit, notwithstanding that a conflict of interest exists or
may arise and/or any member of its Commitment Party Group is in possession or
has come or comes into possession (whether before, during or after the
consummation of the transactions contemplated hereunder) of information
confidential to you; provided that such confidential information shall not be
shared with, or used by, such Commitment Party or any other member of its
Commitment Party Group in performing services or providing advice to any Third
Party. You accept that permanent or ad hoc arrangements/information barriers
will be used between and within such Commitment Party's divisions or divisions
of other members of its Commitment Party Group for this purpose and that
locating directors, officers or employees in separate workplaces is not
necessary for such purpose,

        (c)   information that is held elsewhere within any Commitment Party or
its Commitment Party Group, but of which none of the individual directors,
officers or employees having primary responsibility for the consummation of the
transactions contemplated by this Commitment Letter actually has knowledge (or
can properly obtain knowledge without breach of internal procedures), shall not
for any purpose be taken into account in determining such Commitment Party's
responsibilities to you hereunder,

        (d)   neither any Commitment Party nor any other member of its
Commitment Party Group shall have any duty to disclose to you, or utilize for
your benefit, any non-public information acquired in the course of providing
services to any other person, engaging in any transaction (on such Commitment
Party's or such other member's own account or otherwise) or otherwise carrying
on such Commitment Party's or such other member's business,

        (e)   (i) neither any Commitment Party nor any of its affiliates has
assumed any advisory responsibility or any other obligation in favor of the
Company or any of its affiliates except the obligations expressly provided for
under the Debt Financing Letters (and solely with respect to Oppenheimer, the
obligations of OpCo expressly provided for under that certain letter agreement,
dated November 22, 2010 (the "Buyside Advisor Letter"), between the Acquiror and
OpCo, (ii) each

7

--------------------------------------------------------------------------------




Commitment Party and its affiliates, on the one hand, and the Company and its
affiliates, on the other hand, have an arm's-length business relationship that
does not directly or indirectly give rise to, nor does the Company or any of its
affiliates rely on, any fiduciary duty on the part of such Commitment Party or
any of its affiliates and (iii) each Commitment Party is (and is affiliated
with) full service financial firms and as such may effect from time to time
transactions for its own account or the account of customers, and hold long or
short positions in debt, equity-linked or equity securities or loans of
companies that may be the subject of the transactions contemplated by this
Commitment Letter (and, in particular, such Commitment Party and any other
member of its Commitment Party Group may at any time hold debt or equity
securities for such Commitment Party's or such other member's own account in the
Company). With respect to any securities and/or financial instruments so held by
such Commitment Party, any of its affiliates or any of such Commitment Party's
or any such affiliate's respective customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of such rights, in its sole discretion. You hereby waive
and release, to the fullest extent permitted by law, any claims you have, or may
have, with respect to (i) any breach or alleged breach of fiduciary duty or
(ii) any conflict of interest arising from such transactions, activities,
investments or holdings, or arising from any Commitment Party's failure or the
failure of any of its affiliates to bring such transactions, activities,
investments or holdings to your attention, and

        (f)    neither we nor any of our respective affiliates are advising you
as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. You shall consult with your own advisors concerning such matters
and shall be responsible for making your own independent investigation and
appraisal of the transactions contemplated by the Debt Financing Letters, and
neither we nor our respective affiliates shall have responsibility or liability
to you with respect thereto. Any review by us, or on our behalf, of the Company,
the Transactions, the other transactions contemplated by the Debt Financing
Letters or other matters relating to such transactions will be performed solely
for our benefit and shall not be on behalf of you or any of your affiliates.

        11.    Choice of Law; Jurisdiction; Waivers.    The Debt Financing
Letters shall be governed by, and construed in accordance with, the laws of the
State of New York without regard to conflict of law principles (other than
sections 5-1401 and 5-1402 of the New York General Obligations Law). To the
fullest extent permitted by applicable law, you hereby irrevocably submit to the
exclusive jurisdiction of any New York State court or federal court sitting in
the County of New York and the Borough of Manhattan in respect of any claim,
suit, action or proceeding arising out of or relating to the provisions of any
Debt Financing Letter and irrevocably agree that all claims in respect of any
such claim, suit, action or proceeding may be heard and determined in any such
court and that service of process therein may be made by certified mail, postage
prepaid, to your address set forth above. You and we hereby waive, to the
fullest extent permitted by applicable law, any objection that you or we may now
or hereafter have to the laying of venue of any such claim, suit, action or
proceeding brought in any such court, and any claim that any such claim, suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. You and we hereby waive, to the fullest extent permitted by
applicable law, any right to trial by jury with respect to any claim, suit,
action or proceeding arising out of or relating to the Debt Financing Letters,
any of the Transactions or any of the other transactions contemplated hereby or
thereby. In addition, you hereby waive, to the fullest extent permitted by
applicable law, any right to seek specific performance against any of us or any
of our respective affiliates with respect to any transaction contemplated hereby
or under any other Debt Financing Letter. The provisions of this Section 11 are
intended to be effective upon the execution of this Commitment Letter without
any further action by you, and the introduction of a true copy of this
Commitment Letter into evidence shall be conclusive and final evidence as to
such matters.

8

--------------------------------------------------------------------------------



        12.    Miscellaneous.    

        (a)   This Commitment Letter may be executed in one or more
counterparts, each of which will be deemed an original, but all of which taken
together will constitute one and the same instrument. Delivery of an executed
signature page of this Commitment Letter by facsimile, PDF or other electronic
transmission will be effective as delivery of a manually executed counterpart
hereof.

        (b)   You may not assign any of your rights, or be relieved of any of
your obligations, under this Commitment Letter without our prior written
consent, which may be given or withheld in our sole discretion (and any
purported assignment without such consent, at our sole option, shall be null and
void). We may at any time and from time to time assign all or any portion of our
respective Commitments hereunder to one or more of our respective affiliates or,
subject to the provisions of Section 4(a) hereof, to one or more Investors,
whereupon we shall be released from the portion of our respective Commitments
hereunder so assigned. Any and all obligations of, and services to be provided
by, us hereunder (including our respective Commitments) may be performed, and
any and all of our respective rights hereunder may be exercised, by or through
any of our respective affiliates or branches and we reserve the right to
allocate, in whole or in part, to our respective affiliates or branches certain
fees payable to us in such manner as we and our respective affiliates may agree
in our and their sole discretion. You further acknowledge that we may share with
any of our respective affiliates, and such affiliates may share with us, any
information relating to the Transactions, you or the Acquired Business (and your
and its affiliates), or any of the matters contemplated in the Debt Financing
Letters.

        (c)   This Commitment Letter has been and is made solely for the benefit
of you, us and the indemnified persons (as defined in Annex B hereto) and your,
our and their respective successors and assigns, and nothing in this Commitment
Letter, expressed or implied, is intended to confer or does confer on any other
person or entity any rights or remedies under or by reason of this Commitment
Letter or your and our agreements contained herein.

        (d)   The Debt Financing Letters set forth the entire understanding of
the parties hereto as to the scope of our respective Commitments and our
respective obligations hereunder and thereunder. The Debt Financing Letters
supersede all prior understandings and proposals, whether written or oral,
between us and you relating to any financing or the transactions contemplated
hereby and thereby.

        (e)   You acknowledge that one or more of Jefferies' affiliates has been
retained as a sell-side financial advisor to the Target and its board of
directors (in such capacity, the "Sell-side Financial Advisor") in connection
with, among other things, the Transactions. You agree to any such retention, and
not to assert any claim you might allege based on any actual or potential
conflicts of interest that might be asserted to arise or result from, on the one
hand, (i) the engagement of the Sell-side Financial Advisor or (ii) Jefferies or
the Sell-side Financial Advisor or any of Jefferies' or the Sell-side Financial
Advisor's affiliates arranging or providing (or contemplating arranging or
providing) financing for a competing bidder and, on the other hand, Jefferies'
relationship with you as described and referred to herein. You acknowledge that,
in its capacity as such, (A) the Sell-side Financial Advisor may recommend to
the Target and its board of directors that they not pursue or accept your offer
or proposal to acquire the Acquired Business, (B) the Sell-side Financial
Advisor may advise the Target and its board of directors in other manners
adverse to your interests, including by providing advice on pricing, leverage
levels, and timing and conditions of closing with respect to your bid, taking
other actions with respect to your bid and taking action under any definitive
agreement between you and the Target, and (C) the Sell-side Financial Advisor
may possess information about the Acquired Business, the Acquisition and other
potential purchasers and their respective strategies and proposals, but that
nonetheless the Sell-side Financial Advisor shall have no obligation to disclose
to you the substance of such information or the fact that it is in possession
thereof.

        Further, as you know, OpCo is acting as a financial advisor to you
pursuant to the Buyside Advisor Letter in connection with the Acquisition. You
agree not to assert any claim you might allege based on

9

--------------------------------------------------------------------------------




any actual or potential conflicts of interest that might be asserted to arise or
result from OpCo acting in the capacities described in the Buyside Advisor
Letter and Oppenheimer and/or its affiliates acting in the capacities described
herein and in the other Debt Financing Letters.

        (f)    You agree that we or any of our respective affiliates may
disclose information about the Transactions to market data collectors and
similar service providers to the financing community.

        (g)   We hereby notify you and each Guarantor (as defined in Exhibit A
hereto), that pursuant to the requirements of the USA PATRIOT Improvement and
Reauthorization Act, Pub. L. 109-177 (signed into law March 9, 2006) (as amended
from time to time, the "Patriot Act"), we and each Investor may be required to
obtain, verify and record information that identifies you and each Guarantor,
which information includes the name, address, tax identification number and
other information that will allow us or such Investor to identify you and each
Guarantor in accordance with the Patriot Act. This notice is given in accordance
with the requirements of the Patriot Act and is effective as to us and each
Investor. You agree that we shall be permitted to share any or all such
information with the Investors.

        13.    Amendment; Waiver.    This Commitment Letter may not be modified
or amended except in a writing duly executed by the parties hereto. No waiver by
any party of any breach of, or any provision of, this Commitment Letter shall be
deemed a waiver of any similar or any other breach or provision of this
Commitment Letter at the same or any prior or subsequent time. To be effective,
a waiver must be set forth in writing signed by the waiving party and must
specifically refer to this Commitment Letter and the breach or provision being
waived.

        14.    Surviving Provisions.    Notwithstanding anything to the contrary
in this Commitment Letter: (i) Sections 7 to and including 15 hereof shall
survive the expiration or termination of this Commitment Letter, regardless of
whether the Definitive Debt Documents have been executed and delivered or the
Transactions consummated, and (ii) Sections 2 and 4 to and including 13 hereof
shall survive execution and delivery of the Definitive Debt Documents and the
consummation of the Transactions.

        15.    Acceptance, Expiration and Termination.    Please indicate your
acceptance of the terms of the Debt Financing Letters by returning to us
executed counterparts of the Debt Financing Letters not later than 5:00 p.m.,
New York City time, on February 7, 2011 (the "Deadline"). The Debt Financing
Letters are conditioned upon your contemporaneous execution and delivery to us,
and the contemporaneous receipt by us, of executed counterparts of each Debt
Financing Letter on or prior to the Deadline. This Commitment Letter will expire
at such time in the event that you have not returned such executed counterparts
to us by such time. Thereafter, except with respect to any provision that
expressly survives pursuant to Section 14, this Commitment Letter (but not the
other Debt Financing Letters) will terminate automatically on the earliest of
(i) the date of termination or abandonment of the Acquisition, (ii) the closing
of the Acquisition, (iii) the acceptance by the Target or any of its affiliates
(or any of their respective equityholders) of an offer for all or any
substantial part of the capital stock or property and assets of the Acquired
Business other than as part of the Transactions, and (iv) 5:00 p.m., New York
City time, on June 30, 2011. Prior to such date, we may terminate this
Commitment Letter if any event occurs or information becomes available that, in
our judgment, results in or is likely to result in the failure to satisfy any
condition precedent set forth or referred to in this Commitment Letter.

[Remainder of page intentionally blank]

10

--------------------------------------------------------------------------------



        We are pleased to have the opportunity to work with you in connection
with this important financing.

    Very truly yours,
 
 
JEFFERIES GROUP, INC.
 
 
By:
 
          /s/ Kevin A. Lockhart


--------------------------------------------------------------------------------

Name: Kevin A. Lockhart
Title: Managing Director
 
 
KEY CAPITAL CORPORATION
 
 
By:
 
          /s/ Dennis W. Wagner


--------------------------------------------------------------------------------

Name: Dennis W. Wagner
Title: Chief Administrative Officer
 
 
OPY CREDIT CORP.
 
 
By:
 
          /s/ Brian S. Perman


--------------------------------------------------------------------------------

Name: Brian S. Perman
Title: Managing Director


Accepted and agreed to as of the
date first above written:    
KRATOS DEFENSE & SECURITY SOLUTIONS, INC.
 
 
By:             /s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name: Deanna H. Lund         Title: Executive Vice President and Chief
Executive Officer    

11

--------------------------------------------------------------------------------



ANNEX A TO COMMITMENT LETTER
ANTICIPATED SOURCES AND USES OF FUNDS
($ millions)

SOURCES
   
 
USES
   
 

Revolving Credit Facility

  $ 5.0   Target Purchase Equity   $ 269.8  

Gross Proceeds of the Notes Offering

    267.5   Refinancing of Existing Debt of Acquired Business     13.0  

Net Proceeds of the Equity Offering

    40.0   Transaction Fees and Expenses     33.0  

Unrestricted Cash on Hand of Acquiror

    3.3                              

Total Sources

  $ 315.8       Total Uses   $ 315.8  

* * *

Annex A-1

--------------------------------------------------------------------------------



ANNEX B TO COMMITMENT LETTER
INDEMNIFICATION AND WAIVER

        Except as otherwise defined in this Annex B, capitalized terms used but
not defined herein have the meanings assigned to them elsewhere in this
Commitment Letter.

        The Acquiror ("you") hereby agree (i) to indemnify and hold harmless
Jefferies Group, Inc. ("Jefferies"), Key Capital Corporation ("Key") and OPY
Credit Corp. ("Oppenheimer", and together with Jefferies and Key, the
"Commitment Parties", "we" or "us"), the Investors in the Debt Financing and
each of our and their respective affiliates and subsidiaries (including
Jefferies & Company, Inc. ("Jefco"), KeyBanc Capital Markets Inc. ("KeyBanc")
and Oppenheimer & Co. Inc. ("OpCo")) and each of the respective officers,
directors, partners, trustees, employees, affiliates, shareholders, advisors,
agents, representatives, attorneys-in-fact and controlling persons of each of
the foregoing (each, an "indemnified person") from and against any and all
losses, claims, damages and liabilities (collectively, "Losses") to which any
such indemnified person, directly or indirectly, may become subject arising out
of, relating to, resulting from or otherwise in connection with the Debt
Financing Letters, the Debt Financing, the use of the proceeds therefrom, the
Transactions, any of the other transactions contemplated by the Debt Financing
Letters, or any action, claim, suit, litigation, investigation, inquiry or
proceeding (each, a "Claim") directly or indirectly arising out of, relating to,
resulting from or otherwise in connection with any of the foregoing (IN ALL
CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNIFIED PERSON),
regardless of whether any indemnified person is a named party thereto or whether
such Claim is brought by you (but subject to the proviso set forth below), any
of your affiliates or a third party and (ii) to reimburse each indemnified
person upon demand at any time and from time to time for all out-of-pocket legal
and other expenses reasonably incurred by it in connection with investigating,
preparing to defend or defending, or providing evidence in or preparing to serve
or serving as a witness with respect to, any Claim, directly or indirectly,
arising out of, relating to, resulting from or otherwise in connection with any
of the foregoing (including in connection with the enforcement of the
indemnification obligations and waivers set forth in this Annex B); provided,
however, that no indemnified person will be entitled to indemnity hereunder in
respect of any Loss to the extent that it is found by a final, non-appealable
judgment of a court of competent jurisdiction that such Loss resulted primarily
and directly from the gross negligence or willful misconduct of such indemnified
person (or such indemnified person's officers, directors, partners, trustees,
employees or affiliates). In addition, in no event will any indemnified person
or you or your affiliates be liable for consequential, special, exemplary,
punitive or indirect damages (including any loss of profits, business or
anticipated savings), whether, directly or indirectly, as a result of any
failure to fund all or any portion of the Debt Financing or otherwise arising
out of, relating to, resulting from or otherwise in connection with the Debt
Financing or arising out of, relating to, resulting from or otherwise in
connection with any Claim or otherwise; provided, however, that this sentence
shall not limit your indemnification obligations set forth above. In addition,
no indemnified person will be liable for any damages arising from the use by
unauthorized persons of Information, Projections or other Materials sent through
electronic, telecommunications or other information transmission systems that
are intercepted or otherwise obtained by such persons except to the extent such
damages are found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted solely from the gross negligence or willful
misconduct of such indemnified person or its officers, directors, partners,
trustees, employees or affiliates.

        You shall not settle or compromise or consent to the entry of any
judgment in or otherwise seek to terminate any pending or threatened Claim in
which any indemnified person is or could be a party and as to which
indemnification or contribution could have been sought by such indemnified
person hereunder whether or not such indemnified person is a party to any Debt
Financing Letter, unless (i) such indemnified person and each other indemnified
person from which such indemnified person

Annex B-1

--------------------------------------------------------------------------------




could have sought indemnification or contribution have given their prior written
consent, which may be given or withheld in their sole discretion or (ii) the
settlement, compromise, consent or termination includes an express unconditional
release of all indemnified persons and their respective affiliates from all
Losses, directly or indirectly, arising out of, relating to, resulting from or
otherwise in connection with such Claim.

        If for any reason (other than the gross negligence or willful misconduct
of an indemnified person (or such indemnified person's officers, directors,
partners, trustees, employees or affiliates) as provided above) the foregoing
indemnity is unavailable to an indemnified person or insufficient to hold an
indemnified person harmless, then you, to the fullest extent permitted by law,
shall contribute to the amount paid or payable by such indemnified person as a
result of such Losses in such proportion as is appropriate to reflect the
relative benefits received by you, on the one hand, and by us, on the other
hand, from the Transactions or, if allocation on that basis is not permitted
under applicable law, in such proportion as is appropriate to reflect not only
the relative benefits received by you, on the one hand, and us, on the other
hand, but also the relative fault of you, on the one hand, and us, on the other
hand, as well as any relevant equitable considerations. Notwithstanding the
provisions hereof, the aggregate contribution of all indemnified persons related
to Jefferies and Jefco, Key and KeyBanc and Oppenheimer and OpCo to all Losses
shall not exceed the amount of fees actually received, respectively, by
Jefferies and Jefco, Key and KeyBanc and Oppenheimer and OpCo pursuant to the
Fee Letter and the Engagement Letter. For the purposes of this paragraph, it is
hereby further agreed that (i) the relative benefits to you, on the one hand,
and each of Jefferies, Key and Oppenheimer, on the other hand, with respect to
the Transactions shall be deemed to be in the same proportion as (x) the total
value paid or received or contemplated to be paid or received by you, your
equityholders and/or your or their respective affiliates, as the case may be, in
the Transactions, whether or not the Transactions are consummated, bears to
(y) the fees actually paid to Jefferies and Jefco, Key and KeyBanc and
Oppenheimer and OpCo, respectively, under the Fee Letter and the Engagement
Letter and (ii) the relative fault of you, on the one hand, and us, on the other
hand, with respect to the Transactions shall be determined by reference to,
among other things, whether any untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by you, any of your affiliates and/or any of your or their
respective officers, directors, partners, trustees, employees, affiliates,
shareholders, advisors, agents, representatives, attorneys-in-fact and
controlling persons (collectively, the "Acquiror Group") or by us, as well as
your and our relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

        In addition, you shall reimburse the indemnified persons for all
documented reasonably incurred expenses (including fees and expenses of internal
counsel of Jefferies and a primary outside counsel, one local counsel in each
relevant jurisdiction and, if applicable, one special counsel, in each case,
selected by Jefferies and, in the case of an actual or perceived conflict of
interest, where an indemnified person affected by such conflict informs you of
such conflict and thereafter, after receipt of your consent (which shall not be
unreasonably withheld or delayed), retains its own counsel, of another firm of
counsel for such affected indemnified person), as incurred, in connection with
investigating, preparing, defending or settling any Claim for which
indemnification or contribution may be sought by the indemnified person, whether
or not any indemnified person is a named party thereto or whether such Claim is
brought by you, any of your affiliates or a third party. Without limiting the
generality of the foregoing, if any of our or our respective affiliates'
personnel (including, for the purposes of this paragraph, any of our or their
respective officers, directors, employees, agents, advisors or other
representatives) appear as witnesses, are deposed or are otherwise involved in
the defense of any Claim against any indemnified person, you or any of the
Acquiror Group of any of the foregoing, you shall (i) pay us or such affiliate,
as the case may be, (x) with respect to each day that one of our or such
affiliate's personnel appears as a witness or is deposed, a fee of $4,000 per
day for each such person and/or (y) with respect to each day that one of our or
such affiliate's personnel is involved in the

Annex B-2

--------------------------------------------------------------------------------




preparation for any such appearance, at a rate of $400 per hour of preparation
(as reasonably determined by us) for each such person and (ii) reimburse us or
such affiliate, as the case may be, for all expenses incurred by us or such
affiliate, as the case may be, by reason of any of our or such affiliate's
personnel being, directly or indirectly, involved in any such Claim.

        The indemnity, contribution and expense reimbursement obligations set
forth herein (i) shall be in addition to any liability you may have to any
indemnified person at law, in equity or otherwise, (ii) shall survive the
expiration or termination of the Debt Financing Letters (notwithstanding any
other provision of any Debt Financing Letter or the Definitive Debt Documents),
(iii) shall apply to any modification, amendment, waiver or supplement of our
and any of our respective affiliates' commitment and/or engagement, (iv) shall
remain operative and in full force and effect regardless of any investigation
made by or on behalf of us or any other indemnified person and (v) shall be
binding on any successor or assign of you and the successors or assigns to any
substantial portion of your business and assets.

* * *

Annex B-3

--------------------------------------------------------------------------------



EXHIBIT A TO COMMITMENT LETTER
SUMMARY OF TERMS OF NOTES

        Set forth below is a summary of certain of the terms of the Notes and
the documentation related thereto. Capitalized terms used and not otherwise
defined in this Exhibit A have the meanings set forth elsewhere in this
Commitment Letter.

Issuer

  Prior to the occurrence of the third business day following the Merger, a
newly-formed direct wholly owned domestic subsidiary ("AcquisitionCo Parent") of
Kratos Defense & Security Solutions, Inc. (the "Acquiror") and commencing with
the third business day following the occurrence of the Merger, the Acquiror (as
applicable, the "Issuer"). Each of AcquisitionCo Parent and each of its
subsidiaries will be an Unrestricted Subsidiary under and as defined in the
Existing Indenture until the occurrence of the Second Merger.

Guarantors

 

A newly-formed direct wholly owned domestic subsidiary ("AcquisitionCo") of
AcquisitionCo Parent. Following the consummation of the Second Merger, each
domestic subsidiary of the Issuer that guarantees or is required to guarantee
the Existing Notes pursuant to the Existing Indenture.

Initial Purchasers

 

Jefferies Group, Inc. and/or one or more of its designees ("Jefferies"), Key
Capital Corporation and/or one or more of its designees ("Key") and OPY Credit
Corp. and/or one or more of its designees ("Oppenheimer", and together with
Jefferies and Key, in such capacity, the "Initial Purchasers").

Securities Offered

 

10% Senior Secured Notes due 2017 (the "Notes") yielding gross proceeds of
$307.5 million (subject to reduction as set forth in the Commitment Letter).

Placement Type

 

144A/Regulation S with registration rights.

Closing Date

 

The date, on or before the date on which the Commitments are terminated in
accordance with Section 15 of this Commitment Letter, on which the conditions to
the purchase of the Notes shall have been satisfied under the Commitment Letter,
including the conditions set forth in Exhibit B thereto (the "Closing Date").

Issue Price

 

             (exclusive of any underwriting commission); provided, however, that
if the gross proceeds of the Notes issued exceeds $267.5 million, then the Issue
Price with respect to all Notes shall instead be              (exclusive of any
underwriting commission); provided further, however, that the Issue Price shall
for the avoidance of doubt be subject to the terms of Section 2 of the Fee
Letter.

Exhibit A-1

--------------------------------------------------------------------------------



Premium/Original Issue Discount

 

The Notes will be issued to the Initial Purchasers (exclusive of any
underwriting commission) at the Issue Price of their principal amount. All
calculations of fees, however, will be calculated on the basis of the gross
proceeds of the Notes.

Maturity Date

 

June 1, 2017.

Interest Rate

 

10% per annum.

Interest Payment Dates

 

The Issuer will pay interest on the Notes in cash semiannually, beginning on
June 1, 2011.

Use of Proceeds

 

To finance a portion of the Acquisition and the Refinancing and to pay fees and
expenses in connection with the Transactions.

Guarantees

 

The Guarantors will unconditionally guarantee the obligations of the Issuer in
respect of the Notes (the "Guarantees"). Such Guarantees will be on the same
terms as the guarantees of the 10% Senior Secured Notes due 2017 of the Acquiror
that were previously issued under the Existing Indenture (the "Existing Notes").
All Guarantees shall be guarantees of payment and performance, and not of
collection.

Escrow Account

 

On the Closing Date, AcquisitionCo Parent shall deposit the gross proceeds of
the Notes Offering (net of all fees, expenses and costs related thereto) and all
of the proceeds of the Contributions, in each case, to the extent not applied on
such date to (i) purchase Shares that were validly tendered and not withdrawn in
the Tender Offer and (ii) consummate the Refinancing, into a securities account
(the "Escrow Account") that will be maintained as a trust account with an escrow
agent (the "Escrow Agent") that is mutually acceptable to AcquisitionCo Parent
and Jefferies. The Escrow Account will be maintained by the Escrow Agent
pursuant to an escrow agreement, dated as of the Closing Date (the "Escrow
Agreement"), among the Escrow Agent, the collateral agent (the "Collateral
Agent") acting on behalf of the holders of the Notes and AcquisitionCo Parent.
Pursuant to the Escrow Agreement, the Collateral Agent will have "control" over
the Escrow Account and all funds and investments credited thereto (collectively,
the "Escrowed Investments" and, together with the Escrow Account, the "Escrowed
Assets") for the benefit of the holders of the Notes.



 

The Escrow Agreement will provide that Escrowed Investments may only be released
to the AcquisitionCo Parent on the following dates for the following purposes
and upon satisfaction of the following conditions:

Exhibit A-2

--------------------------------------------------------------------------------





 

1.

 

Merger: On the date (occurring on or prior to the 90th day following the Closing
Date (such 90th day, the "Merger Deadline Date")) on which the Merger is
consummated in accordance with the Merger Agreement (with no provision thereof
having been waived, amended, supplemented or otherwise modified in a manner
which could reasonably be expected to be materially adverse to the rights or
interests of the Acquiror or any holder of the Notes without the consent from
the holders of at least a majority in aggregate principal amount thereof),
AcquisitionCo Parent may obtain a release of all of the Escrowed Investments on
the date of the Merger (i) to make a contribution to AcquisitionCo to enable it
to concurrently consummate the Merger and (ii) to use any remaining funds
following the consummation of the Merger for any other purpose permitted under
the indenture governing the Notes;



 

2.

 

Interest Payment: On the date that any scheduled payment of interest may be due
on the Notes, AcquisitionCo Parent may obtain a release of Escrowed Investments
in the maximum amount necessary to concurrently make such interest payment in
full; and



 

3.

 

Escrow Redemption: If the Merger shall not have occurred on or prior to the
Merger Deadline Date or the Acquisition shall have been terminated or abandoned
prior to such date, AcquisitionCo may obtain a release of all of the Escrowed
Investments on the Escrow Redemption Date (as defined below) to concurrently
consummate the Escrow Redemption (as defined below) using all such Escrowed
Investments (it being agreed that any Escrowed Investments remaining after the
consummation of the Escrow Redemption may be used by the Acquiror for any
legally permitted purpose),



 

in each case, upon delivery of an officers' certificate by the Issuer to the
Escrow Agent certifying that all such conditions in respect of the applicable
disbursement have been satisfied.

Collateral

 

The Notes and the Guarantees shall be secured by a perfected security interest
in all assets of the Issuer and the Guarantors; provided that (i) the Collateral
Agent, for the benefit of the holders of the Notes, shall have been granted
"control" over the Escrowed Assets pursuant to the Escrow Agreement and (ii) the
collateral shall not include any assets of the Acquired Business or the Shares
until the Merger shall have occurred.

Exhibit A-3

--------------------------------------------------------------------------------



Ranking

 

The Notes and the Guarantees will be senior secured indebtedness of the Issuer
and the Guarantors, ranking pari passu in right of payment with all other senior
indebtedness of the Issuer and the Guarantors, and senior in right of payment to
all subordinated indebtedness of the Issuer and the Guarantors; provided,
however, that the Notes will be structurally subordinated to any indebtedness or
other liabilities of the Acquired Business until the occurrence of the Merger
(at which time the Target and its domestic subsidiaries will be required to
become Guarantors and provide Guarantees in respect of the Notes on a secured
basis).

Mandatory Redemption

 

Escrow Redemption. If the Merger shall not have occurred on or prior to the
Merger Deadline Date (or the Acquisition shall have been terminated or abandoned
prior to such date), the Issuer shall, no later than the sixth day following the
Merger Deadline Date (or in the case where the Acquisition shall have been
terminated or abandoned prior to the Merger Deadline Date, no later than the
date that is the earlier of (x) the date that is the 30th day following the date
of such termination or abandonment and (y) the sixth day following the Merger
Deadline Date), give the holders of the Notes at least 30 days' (but no more
than 35 days') notice of an escrow redemption and redeem all of the Notes then
outstanding (the "Escrow Redemption") at a redemption price equal to the greater
of (i) par and (ii) the Issue Price of the Notes on the Closing Date, together
with accrued but unpaid interest thereon to the date of such redemption (the
"Escrow Redemption Date"), with all of the Escrowed Investments credited to the
Escrow Account. Any amounts remaining in the Escrow Account following such
Escrow Redemption shall be remitted to the Acquiror.

Optional Redemption

 

Same as under the Existing Indenture.

Change of Control

 

Same as under the Existing Indenture.

Asset Sale Proceeds

 

Same as under the Existing Indenture; provided that unless the Merger shall have
occurred, the Issuer shall neither (i) sell or otherwise dispose of any of the
Shares or assets of the Acquired Business unless the consideration received
therefor shall constitute cash or cash equivalents and be equal to the fair
market value of such disposed Shares or assets nor (ii) be required to make an
asset sale offer for the Notes with proceeds from such sale or other
disposition.

Covenants

 

Customary for offerings and transactions of this type (as reasonably determined
by Jefferies) and others deemed appropriate by Jefferies for this transaction in
particular, including the following:



 

1.

 

Special Purpose: Special purpose corporation covenants shall apply to each of
AcquisitionCo Parent and AcquisitionCo.

Exhibit A-4

--------------------------------------------------------------------------------





 

2.

 

Notes Exchange: AcquisitionCo Parent shall (a) consummate the Second Merger
promptly following the Merger (or if the Merger shall not have occurred by the
Merger Deadline Date, promptly following the consummation of the Escrow
Redemption) and (b) cause the Acquiror to contemporaneously (i) assume all of
its obligations under the Definitive Debt Documents and (ii) consummate the
Notes Exchange. The Exchange Notes will be issued by the Acquiror under the
Existing Indenture in an aggregate principal amount equal to the aggregate
principal amount of the Notes then outstanding and have the same terms as the
Existing Notes, except for the date of the issuance thereof and the date on
which interest shall accrue thereunder (which interest shall accrue from the
date of the issuance of the Notes or if later, the last date on which a
scheduled payment of interest was made thereon).

Events of Default

 

Customary for offerings and transactions of this type (as reasonably determined
by Jefferies) and others deemed appropriate by Jefferies for this transaction in
particular.

Defeasance and Discharge

 

Same as under the Existing Indenture.

Voting

 

Same as under the Existing Indenture.

Exhibit A-5

--------------------------------------------------------------------------------



Purchase Agreement

 

The sale of the Notes will be governed by a purchase agreement with
representations, warranties, covenants, and other provisions (including
provisions in respect of expense reimbursement and indemnification)
substantially the same as the purchase agreement entered into in connection with
the issuance of the Existing Notes with such changes deemed appropriate by
Jefferies for this transaction in particular. Notwithstanding the foregoing, the
only representations and warranties relating to the Acquiror, the AcquisitionCo
Parent and the AcquisitionCo, the accuracy of which shall be a condition to
closing of the Transactions, shall be (a) such of the representations and
warranties made by the Target in the Merger Agreement (as defined in Exhibit B
hereto) as are material to your interests and the interests of your affiliates,
but only to the extent that you or any of your affiliates has the right to
terminate your or their obligations under the Merger Agreement as a result of a
breach of such representations in the Merger Agreement and (b) the
representations and warranties set forth in the Definitive Debt Documents
relating to (i) due organization, (ii) corporate existence and qualification,
(iii) good standing, (iv) power and authority, due authorization, execution and
delivery and the enforceability of the Definitive Debt Documents, in each case
as they relate to the entering into and performance of the Definitive Debt
Documents, (v) effectiveness, validity and perfection of first priority liens
under the security documents, (vi) no conflicts with (x) organizational
documents, (y) applicable law or (z) contracts, except in the case of clause (y)
or (z) any applicable law or contract the violation or breach of which could not
reasonably be expected to have a material adverse effect on (1) the financial
condition, business, results of operations, capitalization, assets liabilities
or financial performance of the Acquiror and its subsidiaries (including the
Acquired Business), when taken as a whole, (2) their ability to consummate the
Acquisition or to the extent applicable, their obligations under the Definitive
Debt Documents or the Exchange Notes or the Existing Indenture or (3) the rights
of the Collateral Agent, the Initial Purchasers or the Investors under the
Definitive Debt Documents, (vii) use of proceeds, (viii) solvency of the
Acquiror and its subsidiaries (including the Acquired Business) on a
consolidated basis on the Closing Date, (ix) Federal Reserve margin regulations,
(x) the Patriot Act and (xi) the Investment Company Act (collectively, the
"Specified Representations"). The Purchase Agreement and the other Definitive
Debt Documents shall be in a form such that they do not impair the purchase of
the Notes on the Closing Date if the conditions set forth in the Commitment
Letter and Exhibit B thereto are satisfied. This paragraph, and the provisions
herein, shall be referred to as the "Certain Funds Provisions."

Exhibit A-6

--------------------------------------------------------------------------------



Transfer Restrictions

 

The Notes will be subject to restrictions on transfer and may only be offered or
sold through exemptions from the registration requirements of the Securities Act
of 1933, as amended.

Registration Rights

 

Substantially the same as under the Registration Rights Agreement (as defined in
the Existing Indenture); provided, however, that the Exchange Notes will
constitute "registrable notes" under the registration rights agreement to be
entered into by the Acquiror, the Guarantors (as defined in the Existing
Indenture) and the Initial Purchasers.

Governing Law and Forum

 

State of New York.

Counsel to Initial Purchasers

 

White & Case LLP.

* * *

Exhibit A-7

--------------------------------------------------------------------------------



EXHIBIT B TO COMMITMENT LETTER
CLOSING CONDITIONS

        Capitalized terms used but not defined in this Exhibit B have the
meanings assigned to them elsewhere in this Commitment Letter. Our purchase of
the Notes is conditioned upon satisfaction of the conditions precedent contained
in Section 3 of this Commitment Letter and those summarized below. For purposes
of this Exhibit B, references to "we", "us" or "our" means Jefferies Group, Inc.
("Jefferies"), Key Capital Corporation and OPY Credit Corp. and our respective
affiliates.

GENERAL CONDITIONS

        1.     Debt Financing.    The gross proceeds on the Closing Date from
the Debt Financing shall, together with the Revolver Borrowings and the Acquiror
Cash be sufficient to pay the Purchase Price and all related fees, commissions
and expenses related thereto, the Refinancing and the Notes Offering. The
Definitive Debt Documents shall be (i) prepared by our counsel, (ii) in form and
substance reasonably satisfactory to Jefferies on terms and conditions
consistent with this Commitment Letter and (iii) in full force and effect.

        2.     Transactions.    The Merger Agreement evidencing the Acquisition
(including all exhibits and schedules thereto) shall be in (i) full force and
effect on the Closing Date and (ii) form and substance reasonably acceptable to
Jefferies (it being acknowledged that (i) the draft Merger Agreement with a Paul
Hastings draft date of February 5, 2011 received by our counsel at 6:34pm EST is
the draft most recently received and reviewed by Jefferies and (ii) such draft
is acceptable to Jefferies) and shall not be amended or modified or any consent
granted thereunder in any manner materially adverse to us without Jefferies'
prior written consent (such consent not to be unreasonably withheld) (it being
understood that any change in the price or structure of the Transaction will be
deemed to be materially adverse).

        3.     Contributions.    Contributions consisting of the proceeds of the
Revolver Borrowings plus the unrestricted cash on hand of the Acquiror (other
than cash consisting of the net proceeds of the Equity Offering) shall be in an
amount at least equal to (A) if at least $40.0 million in net proceeds is raised
from the Equity Offering, $8.3 million and (B) if at least $40.0 million in net
proceeds is not raised from the Equity Offering, $9.8 million, (provided, that
the aggregate principal amount of the Revolver Borrowings shall not exceed
$10.0 million), and the Contributions shall have been made by the Acquiror to
AcquisitionCo Parent, and AcquisitionCo Parent shall have deposited the gross
proceeds of the Notes Offering (net of all fees, expenses and costs related
thereto) and all of the proceeds of the Contributions, in each case, to the
extent not applied on the Closing Date to (i) purchase Shares that were validly
tendered and not withdrawn in the Tender Offer and (ii) consummate the
Refinancing, into the Escrow Account.

        4.     Tender Offer.    The Tender Offer shall have been consummated
pursuant to the Merger Agreement (with no provision thereof having been waived,
amended, supplemented or otherwise modified in a manner which could reasonably
be expected to be materially adverse to the rights or interests of the Acquiror
or any holder of the Notes without the consent from the holders of at least a
majority in aggregate principal amount thereof) such that AcquisitionCo shall
have accepted for purchase Shares which were validly tendered and not withdrawn
and which when added to the Shares already held by AcquisitionCo constitute at
least a majority of the issued and outstanding common stock of Target (or such
higher percentage of common and other capital stock as shall be required under
applicable law, the constituent documents of Target and the contractual
arrangements of Target to enable AcquisitionCo to cause the Merger to occur on
or prior to the Merger Deadline Date without the vote of any other shareholder
or any director of Target), and AcquisitionCo Parent shall have made a
contribution to AcquisitionCo with the gross proceeds of the Notes Offering (net
of all fees, expenses and costs related thereto) and all of the proceeds of the
Contributions to the extent

Exhibit B-1

--------------------------------------------------------------------------------




necessary to enable AcquisitionCo to concurrently consummate with the proceeds
of such contribution (i) such purchase (the "Tender Purchase") and (ii) the
Refinancing; provided, however, that notwithstanding anything to the contrary in
this Exhibit or Exhibit A to the Commitment Letter, if the Merger shall be
consummated substantially concurrently with the application of such proceeds to
consummate the Tender Purchase and the Refinancing, AcquisitionCo Parent shall
neither be required to fund the Escrow Account nor perfect a security interest
therein and the section "Mandatory Redemption" contained in Exhibit A to the
Commitment Letter shall not be given any effect.

        5.     Refinancing.    The Existing Debt, together with any applicable
prepayment premium or fee, shall have been paid in full, all commitments
thereunder shall have been terminated, and all guarantees and security in
respect thereof shall have been released, in each case, pursuant to the
Refinancing; provided, that the aggregate amount of gross proceeds from the
Notes Offering and the Contributions used for the Refinancing shall not exceed
$13.0 million.

        6.     Financial Statements.    At least 9 business days prior to the
Closing Date, we shall have received audited consolidated financial statements
of each of the Acquiror and the Acquired Business for each of the three fiscal
years immediately preceding the Acquisition and any appropriate unaudited
financial statements (each of which shall have undergone a SAS 100 review) for
any interim period or periods and all other recent, probable or pending
acquisitions (including pro forma financial statements), all meeting the
requirements of Regulation S-X under the Securities Act of 1933, as amended (the
"Securities Act"), and all other accounting rules and regulations of the U.S.
Securities and Exchange Commission promulgated thereunder prepared in accordance
with generally accepted accounting principles in the United States, subject, in
the case of unaudited financial statements only, to the absence of footnote
disclosure and year-end adjustments.

        7.     No Material Adverse Effect.    No Material Adverse Effect shall
have occurred. "Material Adverse Effect" shall mean any fact, circumstance,
event, change, effect, occurrence, violation or inaccuracy that, individually or
in the aggregate with all other facts, circumstances, events, changes, effects,
occurrences, violations or inaccuracies has or would be reasonably expected to
have a material adverse effect on (a) the financial condition, business, results
of operations, capitalization, assets, liabilities or financial performance of
the Acquired Business, or (b) the ability of the Acquiror to consummate the
Transactions or (c) the Acquiror's ability to vote, receive dividends with
respect to or otherwise exercise ownership rights with respect to the stock of
the Acquired Business; provided, however, that none of the following, and no
effect arising out of or resulting from the following, shall be deemed to be a
Material Adverse Effect and shall not be considered in determining whether there
has occurred, or may, would or could occur, a Material Adverse Effect: (i) any
changes, events, occurrences or conditions generally affecting the economy,
political climate or the credit, financial or capital markets in the United
States or elsewhere in the world, including changes in interest or exchange
rates, (ii) changes, events, occurrences or effects arising out of, resulting
from or attributable to acts of terrorism or war (whether or not declared), or
any escalation or worsening of such acts of terrorism or war (whether or not
declared), pandemics, earthquakes, hurricanes, tornados or other natural
disaster occurring in the United States or elsewhere in the world,
(iii) changes, events, occurrences or effects arising out of, resulting from or
attributable to changes or prospective changes in law, generally accepted
accounting principles in the U.S. or other accounting standards, regulations or
principles or any changes or prospective changes in the interpretation or
enforcement of any of the foregoing, or changes or prospective changes in
regulatory or political conditions, (iv) any changes, events, occurrences or
conditions (or changes in such conditions) affecting the industries or markets
in which Acquired Business is involved, (v) changes as a result of any action or
failure to take action, in each case, consented to or requested by the Acquiror,
(vi) events primarily attributable to the announcement or performance of the
Definitive Debt Documents or the consummation of the Transactions (including the
loss or departure of officers or other employees of the Acquired Business, or
the termination, reduction (or potential reduction) or any other negative effect
(or potential negative effect) on the

Exhibit B-2

--------------------------------------------------------------------------------




Acquired Business' relationships or agreements with any of its customers,
suppliers, distributors or other business partners, (vii) events primarily
attributable to the taking of any action by the Acquiror, AcquisitionCo Parent
or AcquisitionCo if that action is contemplated or required by, the Definitive
Debt Documents, or with the Acquired Business' consent, or the consummation of
the Transactions, (viii) in and of itself, a decline in the market price, or a
change in the trading volume, of the Acquired Business' common stock, (ix) any
change in the Acquired Business' credit ratings, (x) in and of itself, any
failure by the Acquired Business to meet any published estimates, projections,
predictions, or expectations of the Acquired Business' revenue, earnings or
other financial performance or results of operations for any period, or any
failure by the Acquired Business to meet any internal budgets, plans or
forecasts of its revenues, earnings or other financial performance or results of
operations including any budgets, plans or forecasts previously made available
to the Acquiror, (xi) effects arising out of or relating to any matters
disclosed on the Acquired Business' Disclosure Schedule as provided in the
Merger Agreement, or (xii) effects arising out of or related to any legal
proceedings commenced by or involving any of the current or former stockholders
of the Acquired Business (on their own behalf or on behalf of the Acquired
Business) arising out of or related to the Definitive Debt Documents or any of
the Transactions, which, based on the underlying merits of such legal
proceedings, are not reasonably expected to result in an award of material
damages or injunctive relief against the Acquired Business or its directors;
provided, however, that any fact, circumstance, event, change or occurrence
referred to in clauses (i) through (xii) immediately above shall be taken into
account in determining whether a Material Adverse Effect has occurred or is
reasonably expected to occur to the extent (but only to the extent) that such
fact, circumstance, event, change, occurrence, violation or inaccuracy has had,
or would reasonably be expected to have, a materially disproportionate impact on
the financial condition, business or results of operations of the Acquired
Business, relative to other participants in the industries in which the Acquired
Business is involved (in which event the extent of such material adverse change
may be taken into account in determining whether a Material Adverse Effect has
occurred).

        8.     Performance of Obligations.    All costs, fees, expenses
(including legal fees and expenses) and other compensation and amounts
contemplated by the Debt Financing Letters or otherwise payable to us, the
Investors or any of our or their respective affiliates, shall have been paid to
the extent due. The Debt Financing Letters shall be in full force and effect.

        9.     Customary Closing Documents.    All documents required to be
delivered under the Definitive Debt Documents, including lien, litigation and
tax searches, and customary legal opinions, corporate records and documents from
public officials and officers' certificates shall have been delivered. Without
limiting the foregoing, you shall have delivered (a) at least five business days
prior to the Closing Date, all documentation and other information required by
bank regulatory authorities under applicable "know-your-customer" and anti-money
laundering rules and regulations, including the Patriot Act and (b) a
certificate from the chief financial officer of the Company, in form and
substance satisfactory to Jefferies, as to the solvency of the Acquiror and each
of its subsidiaries (including the Acquired Business), on a consolidated basis,
after giving effect to the Transactions.

        10.   Absence of Defaults.    There shall not exist (pro forma for the
purchase of the Notes) any "bankruptcy" or "insolvency" default or event of
default under any of the Definitive Debt Documents.

        11.   Accuracy of Representations and Warranties.    Subject to the
Certain Funds Provisions, the representations and warranties in the each of the
Definitive Debt Documents shall be true and correct in all material respects.

        12.   Absence of Legal Bar.    There shall be no legal bar to the
issuance of the Notes by the Acquiror or the purchase or resale thereof by
either the Initial Purchasers or us.

Exhibit B-3

--------------------------------------------------------------------------------



        13.   Ratings.    Prior to the launch of the syndication of the Notes
Offering, the obtaining of monitored public ratings from each of Standard &
Poor's Ratings Services, a division of the McGraw-Hill Companies, Inc. ("S&P"),
and Moody's Investors Service, Inc. ("Moody's") for the Notes.

        14.   Prior Marketing of the Notes.    Jefferies shall be satisfied that
the Company shall have used its best efforts to cause the Notes to be issued and
sold prior to the Closing Date, which efforts shall include (a) delivery to us
(i) as soon as practicable and in no event later than 9 business days prior to
the Closing Date, a complete (as determined by Jefferies) initial draft of a
Rule 144A confidential offering memorandum relating to the issuance of the
Notes, containing all financial statements and other data to be included therein
(including all audited financial statements, all unaudited financial statements
(each of which shall have undergone a SAS 100 review) and all appropriate pro
forma financial statements) prepared in accordance with, or reconciled to,
generally accepted accounting principles in the United States and prepared in
accordance with Regulation S-X under the Securities Act, and all other data
(including selected financial data) and other information that would be required
in a registered offering of the Notes on a Form S-1 registration statement
and/or that would be necessary for the Arranger of the Notes to receive
customary "comfort" (including "negative assurance" comfort) from independent
accountants in connection with the offering of the Notes (collectively, the
"Required Information"), and (ii) as soon as practicable and in no event later
than 8 business days prior to the Closing Date, a complete printed preliminary
offering memorandum (the "Preliminary Offering Memorandum") usable in a
customary high-yield road show relating to the issuance of the Notes that
contains all Required Information and (b) the participation of senior management
and representatives of the Acquiror and the Acquired Business in the road show.
We shall have been offered a period of not less than 5 consecutive business days
after delivery of such complete printed Preliminary Offering Memorandum to seek
to place the Notes.

        15.   Comfort Letter.    The independent accountants that have audited
the financial statements contained in the Preliminary Offering Memorandum
relating to the issuance of the Notes shall make available and have delivered to
us, (i) no later than the delivery to us of the Preliminary Offering Memorandum
in accordance with preceding paragraph, in a form they are prepared to execute,
a draft, acceptable to Jefferies in its reasonable discretion (including,
without limitation, the items included in the "circle-up" and the degree of
comfort provided with respect thereto), of a comfort letter prepared in
accordance with the requirements of SAS 72 covering the financial statements and
other data included and incorporated by reference in the Preliminary Offering
Memorandum (the "Comfort Letter"), (ii) no later than the pricing of the Notes
Offering, an executed copy of the Comfort Letter, and (iii) on the Closing Date,
a customary "bring down" comfort letter satisfactory to Jefferies in its
reasonable discretion.

        16.   Security.    The Collateral Agent, for the benefit of the holders
of the Notes, shall have been granted "control" over the Escrowed Assets and a
perfected first priority security interests in all assets of the Issuer and the
initial Guarantor (other than any Shares) to the extent such security interests
can be perfected by the filing of a UCC-1 financing statement.

* * *

Exhibit B-4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

